      Case 1:16-cv-07907-PGG-SLC Document 277 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,

                        Plaintiffs,                                     ORDER

              - against -                                     16 Civ. 7907 (PGG) (SLC)

 PANASONIC CORP. OF NORTH AMERICA;
 ICON ARCHITECTURAL GROUP, LLC;
 ICON ARCHITECTURAL GROUP, PLLC;
 ICON HD, LLC; EARL B. LOVELL-S.P.
 BELCHER, INC., and NY LAND
 SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               A trial date has been set for April 14, 2021. The Proposed Joint Pretrial Order

(Dkt. No. 252) reflects claims against and issues regarding Defendants ICON Architectural

Group, LLC, ICON Architectural Group, PLLC, and ICON HD, LLC (the “ICON Defendants”).

A stipulation of dismissal has been filed as to the ICON Defendants. (Dkt. No. 271)

Accordingly, the Proposed Joint Pretrial Order’s discussion of the issues for trial, the witnesses

who will be called, and the exhibits that will be offered must be updated to reflect the fact that

the ICON Defendants are no longer in this case. The parties will submit a revised Proposed Joint

Pretrial Order by March 12, 2021.

Dated: New York, New York
       March 5, 2021
